Citation Nr: 0019483	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-12 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Jack Hollingsworth, Attorney


INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1961.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this claim in 
July 1999 and in February 2000, in order to address due 
process concerns.



REMAND

The veteran was accorded a personal hearing before a Member 
of the Board, sitting in Montgomery, in May 2000.  In June 
2000, he was advised by the Board, by means of a letter, that 
"the tape of your hearings (sic) has been damaged to the 
extent that a transcript cannot be made concerning the 
proceedings at your hearing."  The veteran thereafter 
indicated that he sought another hearing before a Member of 
the Board at the Montgomery RO.

This case is therefore REMANDED for the following:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board, sitting in Montgomery, in 
accordance with the date of his request 
therefor.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purpose of this Remand is to satisfy due process concerns.  
No inference as to the ultimate disposition of this claim 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




